             Case 6:20-cv-00737-ADA Document 7 Filed 09/03/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



GREATGIGZ SOLUTIONS, LLC,

                 Plaintiff,                               Civil Action No: 6:20-cv-00737-ADA
        v.
                                                                     PATENT CASE
MAPLEBEAR, INC. D/B/A INSTACART
                                                              JURY TRIAL DEMANDED
                 Defendant.


                     DEFENDANT’S UNOPPOSED MOTION FOR
              EXTENSION OF TIME TO ANSWER PLAINTIFF’S COMPLAINT

       Defendant Maplebear, Inc. (“Instacart”)., without waiving any defenses described or

referred to in Rule 12 of the Federal Rules of Civil Procedure, moves to extend the time to answer,

object to, move, or otherwise respond to Plaintiff GreatGigz Solutions, LLC’s complaint to and

including October 12, 2020. This motion is not made for delay, but only to permit orderly

resolution.

       Counsel for Defendant Instacart has conferred with counsel for Plaintiff, and Plaintiff is

not opposed to the extension of time sought by this motion.




                                                1
          Case 6:20-cv-00737-ADA Document 7 Filed 09/03/20 Page 2 of 2




 September 3, 2020                             FISH & RICHARDSON P.C.

                                               /s/ Neil J. McNabnay
                                               Neil J. McNabnay
                                               Texas Bar No. 24002583
                                               Ricardo J. Bonilla
                                               Texas Bar No. 24082704

                                               1717 Main Street, Suite 5000
                                               Dallas, Texas 75201
                                               Telephone: 214-747-5070
                                               Facsimile: 214-747-2091
                                               mcnabnay@fr.com
                                               rbonilla@fr.com

                                               Attorneys for Defendant
                                               Maplebear, Inc.




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on September 3, 2020, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.

                                                          /s/ Neil J. McNabnay
                                                          Neil J. McNabnay




                                              2
